FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALIE KAMARA,                                      No. 08-71753

               Petitioner,                        Agency No. A079-612-801

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Alie Kamara, a native and citizen of Sierra Leone, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

review de novo claims of due process violations in immigration proceedings.

Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny the petition for

review.

      Kamara contends the harm he and his family suffered in Sierra Leone was

on account of his religion and his actual or imputed political opinion. Substantial

evidence supports the BIA’s finding that Kamara failed to establish he was

persecuted on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S.
478, 483 (1992) (petitioner did not show guerrillas would persecute him because of

his political opinion rather than his refusal to join). Accordingly, Kamara’s asylum

claim, including his claim for humanitarian asylum, and his withholding of

removal claim fail.

      Substantial evidence also supports the denial of CAT relief because Kamara

failed to establish it is more likely than not that he will be tortured if returned to

Sierra Leone. See Sowe v. Mukasey, 538 F.3d 1281, 1289-90 (9th Cir. 2008).

Kamara’s contention that the BIA failed to give independent consideration to his

CAT claim is belied by the record.




                                            2                                      08-71753
         Further, Kamara’s due process claims fail because he has not shown the BIA

erred. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process challenge to deportation proceedings).

         Finally, we deny Kamara’s motion to strike the government’s answering

brief.

         PETITION FOR REVIEW DENIED.




                                          3                                  08-71753